Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


 In re Valerie Dyer Harding                                    Original Mandamus Proceeding

 No. 06-18-00067-CV                                      Opinion delivered by Justice Moseley, Chief
                                                         Justice Morriss and Justice Burgess
                                                         participating.

       As stated in the Court’s opinion of this date, we find that Relator’s petition for writ of
mandamus should be conditionally granted. We direct the trial court to vacate its order denying
Harding’s motion to transfer venue to Dallas County and, instead, issue an order granting the
motion. The writ will issue only if the trial court fails to comply.

                                                        RENDERED OCTOBER 11, 2018
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk